Citation Nr: 0822629	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis, claimed as 
due to radiation exposure during service.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

A statement of the case in this matter was issued in March 
2006, covering the issues of entitlement to service 
connection for arthritis, diabetes, and a respiratory 
condition.  A VA Form 9 was received in May 2006, but the 
veteran did not indicate for which issues he was submitting 
an appeal.  The RO sought clarification, and in June 2006, 
the veteran indicated, through his representative, that he 
wished to appeal from the March 2006 statement of the case on 
the issue of entitlement to service connection for arthritis 
as a result of exposure to ionizing radiation.


FINDINGS OF FACT

1.  The veteran participated in Operation Crossroads.

2.  The veteran's arthritis is not one of the conditions 
listed at 38 C.F.R. § 3.309(d)(2).  

3.  The veteran's claimed condition, arthritis, is not listed 
at 38 C.F.R. § 3.311(b)(2), and there is no competent medical 
or scientific evidence of record indicating that arthritis is 
a radiogenic disease

4.  The evidence does not show, and the veteran does not 
contend, that he has arthritis that began during service, 
that was present within one year of discharge from service, 
or is caused or aggravated by any incident other than 
exposure to ionizing radiation during service.  

5.  The first evidence of treatment for arthritis is from 
1990, over 40 years after discharge from service.




CONCLUSION OF LAW

Arthritis was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§1110, 1131, 1112, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

August 2005 and March 2007 VCAA letters informed the 
appellant of what evidence was required to substantiate his 
claim for service connection for arthritis.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim. 

In addition, the March 2007 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, VCAA notice, sent to the veteran in August 
2005, was issued prior to the initial adjudication.  The 
additional notice pursuant to Dingess was sent to the veteran 
in March 2007.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although some aspects of VCAA notice were not 
completed prior to the initial adjudication, the notice was 
provided over six month prior to certification by the Board, 
with no indication that the veteran desired to submit 
additional information or evidence.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, and reports of private treatment.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
relevant treatment reports not of record for the time period 
at issue, but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.  The Board acknowledges that VA treatment reports have 
been received since the issuance of the most recent 
supplemental statement of the case, but these records of 
treatment do not pertain to arthrthritis and are in no way 
relevant to the veteran's claim.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran's claimed 
current arthritis began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With no diagnosis of or findings attributed to arthritis 
until over 40 years post-service, and no indication by 
competent medical or scientific evidence that the current 
arthritis may be related to in-service radiation exposure or 
any other incident of service, the Board finds that there is 
no duty to provide a medical examination or opinion.  Without 
such evidence, the Board must conclude that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); Hickson, 
supra; Pond, supra.  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Arthritis may be presumed to have been incurred in, or 
aggravated by, service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran. 
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran seeks entitlement to service connection for 
arthritis, to include as secondary to confirmed ionizing 
radiation exposure as a participant in Operation Crossroads 
during service.  A service personnel record states that the 
veteran participated in Operation Crossroads in the Marshall 
Islands from May 1946 until the operation was completed in 
August 1946.  Because the veteran participated in Operation 
Crossroads, he is a radiation-exposed veteran.  See 38 C.F.R. 
§ 3.309(d)(3).

Service medical records dated from November 1945 to August 
1947 include no notation of joint pain and no diagnosis or 
complaint relating to arthritis.  At his August 1947 service 
separation examination, the neck, spine, and extremities were 
clinically evaluated as normal.

The veteran was diagnosed as having arthritis in light of 
complaints of back and hip pain during private treatment from 
July 1990 through January 1992.  Subsequent records of VA and 
private treatment do not reflect a diagnosis of arthritis, 
aside from an Axis III diagnosis at VA mental health 
treatment in May 2005.  The Axis III diagnosis of arthritis 
was provided by a certified nurse specialist, and was 
apparently based on history only.

The veteran's arthritis is not one of the conditions listed 
at 38 C.F.R. § 3.309(d)(2).  As a result, he is not entitled 
to a presumption of entitlement to service connection for 
arthritis based on his status as a radiation-exposed veteran.  
See 38 C.F.R. § 3.309(d)(1).  

Additionally, the veteran's claimed condition, arthritis, is 
not listed at 38 C.F.R. § 3.311(b)(2), and there is no 
competent medical or scientific evidence of record indicating 
that arthritis is a radiogenic disease (see 38 C.F.R. 
§ 3.311(b)(4)).  Accordingly, the special development and 
adjudication provisions at 38 C.F.R. § 3.311(c) are not for 
application in the present case.

Further, there is no medical opinion relating current 
arthritis to radiation exposure during service, and, as 
mentioned above, there is no medical or scientific evidence 
of record indicating that the veteran's arthritis may be a 
residual of exposure to radiation during service.  
Accordingly, service connection on a direct basis for 
arthritis as a residual of in-service radiation exposure is 
not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board acknowledges the May/June 2005 article submitted by 
the veteran, which indicates that in another case VA had 
granted service connection for crippling rheumatoid arthritis 
found to have been a result of ionizing radiation.  This 
article does not constitute competent scientific or medical 
evidence.  Further, there is no indication in the claims file 
that the veteran in this case had or may have rheumatoid 
arthritis.  As a result, the Board affords this article no 
probative weight on the matter of whether the veteran's 
current claimed current arthritis is a result of in-service 
exposure to radiation.

The veteran, as a lay person, is not competent to provide 
medical opinions, and his assertions as to medical diagnosis 
or causation cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
contention that he may have arthritis in all of his joints as 
a result of exposure to radiation during service (see 
statement in support of claim received in March 2007) is no 
more than unsupported conjecture, and has no probative value.  
Whether a current medical condition is a result of radiation 
exposure many years prior is a matter requiring medical 
expertise, and is not within the realm of matters to which 
the veteran, as a layperson, may provide competent and 
probative medical opinion evidence.

Finally, the evidence does not show, and the veteran does not 
contend, that he has arthritis that began during service, 
that was present within one year of service, or is caused or 
aggravated by any incident of service other than exposure to 
ionizing radiation.  As a result, direct service connection 
for chronic arthritis incurred in service, or presumptive 
service connection for arthritis incurred within one year of 
active service, is not warranted.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  The fact that the first evidence of 
treatment for arthritis is from 1990, over 40 years after 
discharge from service, weighs heavily against the veteran's 
claim in this regard.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

As the preponderance of the evidence is against the claim for 
service connection for arthritis, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for arthritis, claimed as 
due to radiation exposure during service, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


